DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 35 recite the limitation “spermidine or a pharmaceutically acceptable derivative thereof.”  The specification does not provide any guidance, which derivatives of spermidine are encompassed within the claims, as it provides no limiting definition of the term, except with reference, only by way of an example, to “simple derivatives”, which as noted below is further vague and indefinite.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. which derivatives are reasonably encompassed within the scope of the claim, are they only “simple derivatives”, and if the latter, which derivatives specifically are encompassed within the scope of simple derivatives. 
Claims 22 and 30 contain the claim limitation “wherein the pharmaceutically acceptable derivative thereof is a simple derivative of the spermidine”, which is vague and indefinite, and subject to many different interpretations.  
Guidance in the specification is provided in the following two paragraphs:
[0031] The pharmaceutically acceptable derivatives of the compound may particularly refer to simple derivatives thereof, especially to one of lower ester, lower ether, lower alkyl substituent, a medicinal salt and lower amide thereof. That is, the pharmaceutically acceptable derivatives may be derivatives obtained by a condensation reaction between the parent compound with carboxylic acid, alcohol or amine having 1 to 6, preferably 2 to 6, and 2 to 4 carbon atom(s).
[0053] The pharmaceutically acceptable derivatives of the compound particularly refers to simple derivatives thereof, especially to one of lower ester, lower ether, lower alkyl substituent, a medicinal salt and lower amide thereof. That is, the pharmaceutically acceptable derivatives may be derivatives obtained by a condensation reaction between the parent compound with carboxylic acid, alcohol or amine having 1 to 6, preferably 2 to 6, and 2 to 4 carbon atom(s).
As can be seen from these paragraphs, they only provide language of what the derivatives “may be”, i.e. examples of such derivatives, and not what is specifically encompassed in the definition.  Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 24 and 33 contain the limitation “wherein the tumor is capable of being improved by interfering or inhibiting the activity of SAICAR synthetase”.  What does it mean “capable of being improved” with reference to a tumor, i.e. making an improved tumor, in the sense of becoming bigger or more tumorogenic?  Or to the contrary, providing a treatment, which rather makes a “lesser” tumor.  
In the interest of compact prosecution, the Examiner interprets the limitation as “wherein the treating or relieving the tumor comprises 
Claim 32 contains the word “bromatologically acceptable excipient”.  The Examiner was unable to find such a word “bromatologically in a dictionary.  Assuming this was a typo, a word search in the specification for “acceptable excipient” did not return any reference to such, except in the original claim filed with the above language.

Claim Objections

Claims 27 is objected to because of the following informalities:  the claim contains an improper Markush language in the limitation “selected from a group consisting of …".  (emphasis added).  See MPEP 803.02.  A Markush-type claim recites alternatives in a format such as "selected from the group consisting of A, B and C." See Ex parte Markush, 1925 C.D. 126 (Comm'r Pat. 1925) (emphasis added).



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or relieving a tumor selected from the group consisting of breast cancer and lung cancer with spermidine and pharmaceutically acceptable salts thereof, does not reasonably provide enablement for treating or preventing any tumor with any and every pharmaceutically acceptable derivative of spermidine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. Applicant is purporting: 1) a method of treating or relieving any tumor; 2) comprising administering spermidine or any pharmaceutically acceptable derivative thereof to a patient, which encompasses a very broad and undefined genus of structurally diverse compounds. However, only treating of lung and breast cancer with spermidine is exemplified.
2) Nature of the invention 
The nature of the invention is directed to a method of treating or relieving a tumor, comprising administering a therapeutically effect amount of spermidine or a pharmaceutically acceptable derivative thereof to a patient.
3) Relative level of skill possessed by one of ordinary skill in the art
The relative level of skill possessed by one of ordinary skill in the art of cancer research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess an Ph.D. or M.D. in a scientific discipline such as medicinal chemistry, biochemistry, pharmacology, biology or the like. 
4) State of, or the amount of knowledge in, the prior art
Cancer research is difficult. State of the art cancer research comprises laborious time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments. Furthermore, the art teaches that not all tumor cell lines show the same magnitude of response to anticancer agents (page 2 right column and throughout; Zips et al., In vivo, 2005, 19, 1-8 (“Zips”)). 
5) Level or degree of predictability, or a lack thereof, in the art 
Sikora teaches that the common solid tumors such as breast, lung, prostate and colorectal cancer are only partially responsive to drug therapy (Page 549, right column; Sikora, Current Science 2001, 81(5), 549-554 (“Sikora”)). Therapy for medullary thyroid carcinoma is limited to surgery with no alternative if the patient does not respond to this therapy.  Schmutzler et al. European Journal of Endocrinology 2000, 143, 15-24. (Schmultzler, Abstract). Thus, not all anti-cancer drugs are effective at treating all cancers and treatment of some cancers is limited to only surgery as an option.
With respect to derivatives of spermidine, US 6,234,794 to Bergeron (“Bergeron”) discloses that various structural alterations of spermine and spermidine have very significant impact on activity.  Among the compounds studied were derivatives of spermidine according to Applicant’s claims (see, e.g., Table 1, compounds 7-14 of Bergeron).  At least the following sections are indicative: 
    PNG
    media_image1.png
    644
    368
    media_image1.png
    Greyscale

(col. 3, ll. 27-67).

    PNG
    media_image2.png
    901
    602
    media_image2.png
    Greyscale

6) Amount of guidance or direction provided by the inventor and 7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to a method of cancers, other than lung cancer and breast cancer, and with spermidine only, but not with any pharmaceutically acceptable derivatives of spermidine.  
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct time-consuming and costly experimental methods comprising functional and non-functional assays representing both in vitro and in vivo experiments to determine if this invention works. This is especially daunting when the art teaches that surgery is the only option for some cancer patients, as discussed above, and failure to treat the cancer would hasten the demise of the patient. In addition, there are toxicity/safety issues to be concerned with which are important considerations when administering drugs of so many different structural cores and substituents, as claimed by Applicant. As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation to determine if the method does indeed prevent cancer, and treat any and all cancers. 
Genentech states that "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."  Genentech v. Novo Nordisk, 108 F.3d 1361, 1366 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-23 and 27-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 0 116 693 A1 to Masaaki et al. (“Masaaki”, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 USC 112(b) rejection above.
Further, with respect to the “wherein” limitation of Applicant’s claims 33-35, the Examiner notes that this intended use of a composition, which is not given any patentable weight.
Rejection
Masaaki relates to the use of spermidine or a pharmacologically acceptable salt thereof (i.e. a derivative, per Applicant’s claims), and a pharmaceutical preparation with other pharmaceutically acceptable ingredients, for the treatment of cancer in mammals including man. (Abstract; claims 1-3, 5; Examples 1, 2)  Masaaki discloses the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (an abbreviation for invasive mammary carcinoma or infiltrating mammary carcinoma breast cancer1; Tables 5 and 6), and on L-1210 cells (lymphocytic leukemia cells2).  The composition may also comprise other anticancer drugs, such as bleomycin.  

Claim Rejections - 35 USC § 102/ 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over EP 0 116 693 A1 to Masaaki et al. (“Masaaki”) alone, or alternatively, under 35 U.S.C. 103 over Masaaki, as applied to claims 21-23 and 27-35  above, and further in view of Zhao et a., The purinosome, a multi-protein complex involved in the de novo biosynthesis of purines in humans, Chem. Commun., 2013, 49, 4444 (“Zhao”).
The Examiner incorporates by reference her rejections from the 35 USC 102(a)(2) rejection above.  
Since Masaaki discloses treating cancers according to Applicant’s claims, they are expected to have the same mechanistic pathways, as in Applicant’s claims 24-26, thus rendering these claims anticipated.
Even if the claims are not anticipated, at a minimum they are rendered prima facie obvious.
Zhao discloses that lymphocytic leukemia—i.e. a cancer treatable by spermidine per Masaaki above—is treatable by purine and pyrimidine antimetabolite drugs.  It states that “I[i]n fact, greater than 20% of all approved oncology drugs are purine or pyrimidine antimetabolites.”  (p. 4445, col. 2).  It further elaborates that the purine biosynthesis pathway contains 10 chemical steps and 6 enzymes, and that the latter include PAICS and SAICARS.  (Fig. 1, p. 4446, col, 2, -4447, col. 1).
Accordingly, it would have been obvious to a person of skill in the art before the e

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, Study on Mechanism of Apoptosis Induced by Spermine in Human Cervical Cancer HeLa Cells, China Master’s Thesis Full-text database, 1 April 2013 (“Zhang”, of record).
Claim interpretation
The Examiner incorporates by reference her interpretation of Applicant’s claims from the 35 USC 112(b) rejection above.
Further, with respect to the “wherein” limitation of Applicant’s claims 33-35, the Examiner notes that this intended use of a composition, which is not given any patentable weight.
Rejection
Zhang discloses that 
Masaaki relates to the use of spermidine or a pharmacologically acceptable salt thereof (i.e. a derivative, per Applicant’s claims), and a pharmaceutical preparation with other pharmaceutically acceptable ingredients, for the treatment of cancer in mammals including man. (Abstract; claims 1-3, 5; Examples 1, 2)  Masaaki discloses the growth inhibitory effect of spermidine both in vitro and in vivo in IMC carcinoma (an abbreviation for invasive mammary carcinoma or infiltrating mammary carcinoma breast cancer3; Tables 5 and 6), and on L-1210 cells (lymphocytic leukemia cells4).  The composition may also comprise other anticancer drugs, such as bleomycin.  



Other relevant art

The Examiner also notes for the record the following cumulative art over which rejections were not made solely in view of its cumulative nature.
-Zhang, Study on Mechanism of Apoptosis Induced by Spermine in Human Cervical Cancer HeLa Cells, China Master’s Thesis Full-text database, 1 April 2013 (“Zhang”, of record).

    PNG
    media_image3.png
    609
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    263
    610
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627                                                                                                                                                                                             


    
        
            
    

    
        1 Invasive Mammary Carcinoma (IMC), available on June 21, 2021 at https://www.hopkinsmedicine.org/breast_center/breast_cancers_other_conditions/invasive_mammary_carcinoma.html
        2 L1210, available on June 21, 2021 at https://www.atcc.org/products/ccl-219
        
        3 Invasive Mammary Carcinoma (IMC), available on June 21, 2021 at https://www.hopkinsmedicine.org/breast_center/breast_cancers_other_conditions/invasive_mammary_carcinoma.html
        4 L1210, available on June 21, 2021 at https://www.atcc.org/products/ccl-219